Title: To Alexander Hamilton from William C. Bentley, 20 October 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir.
            Richmond. 20th. Octor. 1799
          
          I have the honor to acknowledge the receipt of your letters of the 26th. & 30th of Septr.
          Agreeably to your instructions, I have ordered the recruits of my Regiment, to the Battalion Stations, except Capt. Caldwells, at Wheeling, which are too distant. I have drawn but one Officer from each Sub-Station, leaving the others, with a few Men and the hired Music, to prosecute the recruiting business. The returns that have come last to hand, makes the Strength of the Regimt. up to the first of this Month, two hundred & five.
          The Soldiers and Officers are in great want of money. The Bounty Money was distributed in equal proportions, and with those who have been tolerably successful, it is exhausted. The Soldiers that are now collecting, expect to receive the four dollars additional bounty. Before we can receive money through the regular chanel, the Officers & Soldiers will be distressed; many of them are too distant from their habitations to get a supply, where they have resources. After having prepared our Muster & Pay Rolls up to the last of August, the Pay master Genl. transmitted new forms of both Muster & pay rolls to be made up to the last of September; These must be sent to all the Officers to be again made out; two of my Stations are upwards of three hundred miles from this place, and a third is across the Chesepeake Bay, on the Eastern Shore; Before these can be got, and the Money drawn from Philaa., at least three Months must elapse; and another before it can be transmitted to the different Stations. Cannot a draught of about five thousand Dollars be made on Colo. Carrington in favor of our Pay Master, to be replaced when the money is drawn from the Pay Masr. Genl.? I have spoken to Colo. Carrington on the subject, he will do it with the Concurrence of the Secrety of the Treasury.
          The difficulties with respect to fixing the relative rank in my Regiment is now adjusted; the Statement as here enclosed, has been agreed upon, and a Copy of it is Sent by this Mail to the Secretary of War. When it is Confirmed, I shall be glad to be immediately informed. The vacancies for the two junior Second Lieutenants are not yet filled. Messrs. Jacob Call and John F. Powell have been recommended some time past.
          I now take this Opportunity of naming Messrs. Samuel Simmons, and Reuben Beale as proper characters to fill receive the appointment of Cadets, The first of these Gentlemen joined Capt Caldwell as soon as he Commenced the recruiting business, and has been very useful to him in recruiting. The latter, Mr Beale, has been so highly recommended to me, as to leave no doubt on my mind of his fitness.
          The Medical Staff, and the Officers appointed to fill the vacancies of the Regimental Staff, have not received the four Months pay in advance.
          I have the honor to be with great Consideration, Your Mo: Obt
          
            W. Bentley
          
          Genl Hamilton
        